Mr. Justice Farmer delivered the opinion of the court: This is an appeal from a judgment against and an order of sale of certain lots of the appellants for an unpaid installment of a special assessment levied by the city of Chicago for the construction of a system of sewers. The questions raised upon this record and the errors assigned are the same as in People ex rel. v. Smythe, (ante, p. 242,) and the briefs in this case are the same, as the' briefs filed in that case. The decision in that case is conclusive of this case, and the judgment of the county court will therefore be reversed and the cause remanded, with directions to that court to enter judgment and order of sale in compliance with section 191 of the Revenue act, and spread the same of record in the tax, judgment, sale, redemption and forfeiture record. Reversed and remanded, with directions.